Title: To Alexander Hamilton from John M. Pintard, 19 January 1791
From: Pintard, John M.
To: Hamilton, Alexander


Madeira 19th Januy. 1791.
Dear Sir
The foregoing is Copy of what I had the Honor of writing you on the 7th Ultimo via New York. Being directed by Major Butler and Some other freinds to Ship them Some choice Madeira wine for their own drinking and thinking that you might wish for a pipe also I have taken the liberty to Ship one for you by this conveance to address of my freind Mr George Meade of Philadelphia who will deliver it to you if it is agreeable for you to receive it, and its amount being £35 Str. (exclusive of the freight and duties) you will be pleased to pay to Mr Meade. You will find it of an excellent quality and cheaper than you can possibly purchase it at Philadelphia. I shall be very Proud to Supply you or any of your freinds with what you & they may want for their own tables assuring you that you may allways rely on the quality’s being Superior and Such as will recommend itselfe. I beg leave to mention again to you Subject of my letter of the 7th Ultimo with respect to the Manifest &c. as I am convinced that the regulation will be advantagious to the revenue of the United States. The local regulation of this Port is Such that the Consul is the person whose duty it is to enter & clear all the vessells of his nation that arrive here and he of course must know the quantity of wine each vessell takes and what is landed from them. Mrs. Pintard Begs to be remembered to Mrs. Hamilton and Beleive me to be with great personal respect
Dear Sir   Your Most obedient Humble Servant
John M. Pintard
